Case 9:21-cv-80828-WPD Document 3 Entered on FLSD Docket 05/07/2021 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                            CASE NO.: 9:21-cv-80828-WPD

 KIMN S. SULLIVAN a/k/a
 KIMBERLY S. SULLIVAN, individually and
 on behalf of those similarly situated,

                Plaintiff,

 vs.                                                          DEMAND FOR JURY TRIAL

 BANK OF AMERICA, N.A., and
 SAFEGUARD PROPERTIES
 MANAGEMENT, LLC,

             Defendants.
 ________________________________________/

                                   SUMMONS IN A CIVIL ACTION


 To:    BANK OF AMERICA, N.A.
        c/o C T CORPORATION SYSTEM
        1200 South Pine Island Road
        Plantation, FL 33324

        A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received
 it) – or 60 days if you are in the United States agency, or an officer or employee of the United
 States described in Fed. R. Civ. P. 12 (a)(2) or (3) – you must serve on plaintiffs an answer to the
 attached complaint of a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer
 or motion must be served on the plaintiff or plaintiff’s attorneys, whose names and addresses are:

  Scott David Hirsch                                GUSTAFSON GLUEK PLLC
  SCOTT HIRSCH LAW GROUP                            Daniel E. Gustafson* Pro Hac Forthcoming
  Fla. Bar No. 50833                                Daniel C. Hedlund* Pro Hac Forthcoming
  6810 N. State Road 7                              David A. Goodwin* Pro Hac Forthcoming
  Coconut Creek, FL 33073                           Canadian Pacific Plaza
  Tel: (561) 569-7062                               120 South 6th Street, Suite 2600
  Email: scott@scotthirschlawgroup.com              Minneapolis, MN 55402
                                                    Tel: (612) 333-8844
                                                    Email: dgustafson@gustafsongluek.com
                                                           dheadlund@gustafsongluek.com
                                                           dgoodwin@gustafsongluek.com
Case 9:21-cv-80828-WPD Document 3 Entered on FLSD Docket 05/07/2021 Page 2 of 4




        If you fail to respond, judgment by default will be entered against you for the relief

 demanded in the complaint. You must also file your answer or motion with the court.

                                                      CLERK OF COURT




           May 7, 2021
 Date: ____________________                                               s/ P. Curtis
                                                                                                 _____
Case 9:21-cv-80828-WPD Document 3 Entered on FLSD Docket 05/07/2021 Page 3 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                            CASE NO.: 9:21-cv-80828-WPD

 KIMN S. SULLIVAN a/k/a
 KIMBERLY S. SULLIVAN, individually and
 on behalf of those similarly situated,

                Plaintiff,

 vs.                                                          DEMAND FOR JURY TRIAL

 BANK OF AMERICA, N.A., and
 SAFEGUARD PROPERTIES
 MANAGEMENT, LLC,

             Defendants.
 ________________________________________/

                                   SUMMONS IN A CIVIL ACTION


 To:    SAFEGUARD PROPERTIES MANAGEMENT, LLC
        c/o CORPORATION SERVICE COMPANY
        1201 Hays Street
        Tallahassee, FL 32301-2525

        A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received
 it) – or 60 days if you are in the United States agency, or an officer or employee of the United
 States described in Fed. R. Civ. P. 12 (a)(2) or (3) – you must serve on plaintiffs an answer to the
 attached complaint of a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer
 or motion must be served on the plaintiff or plaintiff’s attorneys, whose names and addresses are:

  Scott David Hirsch                                GUSTAFSON GLUEK PLLC
  SCOTT HIRSCH LAW GROUP                            Daniel E. Gustafson* Pro Hac Forthcoming
  Fla. Bar No. 50833                                Daniel C. Hedlund* Pro Hac Forthcoming
  6810 N. State Road 7                              David A. Goodwin* Pro Hac Forthcoming
  Coconut Creek, FL 33073                           Canadian Pacific Plaza
  Tel: (561) 569-7062                               120 South 6th Street, Suite 2600
  Email: scott@scotthirschlawgroup.com              Minneapolis, MN 55402
                                                    Tel: (612) 333-8844
                                                    Email: dgustafson@gustafsongluek.com
                                                           dheadlund@gustafsongluek.com
                                                           dgoodwin@gustafsongluek.com
Case 9:21-cv-80828-WPD Document 3 Entered on FLSD Docket 05/07/2021 Page 4 of 4




        If you fail to respond, judgment by default will be entered against you for the relief

 demanded in the complaint. You must also file your answer or motion with the court.

                                                      CLERK OF COURT




          May 7, 2021                                                      s/ P. Curtis
 Date: ____________________                                                                      ____
